DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of July 12, 2019.  Claims 1-20 are presented for examination, with Claims 1, 4, and 13 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,866,171 (“Cho”).
	Regarding Claim 1, Cho discloses a method of controlling interior lights of an appliance having an internal compartment (Fig. 1; block diagram in Fig. 2; Abstract; col. 4, lines 1-14) with a plurality of independently controllable zones (storing units 6; col 4, lines 44-58), and a user interface for allowing a user to select at least one zone to control (42+10 of display means 40; col. 6, line 65 to col. 7 line 9), the method comprising: 
	providing a plurality of groups of lights with each group of lights associated with, and located proximate to, a respective one of the plurality of independently controllable zones (internal lights 44 of light generating means 60; col. 7, lines 9-24); and 
	when a user selects at least one zone to control using the user interface (col. 7, lines 6-9; col. 8, lines 43-45; col. 9, lines 1-2), changing the appearance of the group of lights associated with the selected at least one zone to visually confirm to the user the selection of the selected at least one zone (col. 7, lines 9-15; col. 9, lines 14-29).

	Regarding Claim 2, Cho further discloses wherein the appliance is a refrigerator and the plurality of independently controllable zones are a plurality of refrigeration zones (Fig. 1; col. 4, lines 44-51).

	Regarding Claim 3, Cho further discloses wherein the plurality of groups of lights are provided along at least two sides of a perimeter of each of the plurality of independently controllable zones (i.e., LEDs are installed on facing sides of storing units 6; col. 7, lines 16-24).

	Regarding Claim 13, Cho discloses a method for controlling a group of a plurality of interior lights of an appliance (Fig. 1; block diagram in Fig. 2; Abstract; col. 4, lines 1-14) having a user interface (42+10 of display means 40; col. 6, line 65 to col. 7 line 9) with a controller (80 in Fig. 2; col. 8, lines 1-3) and a plurality of independently controllable refrigeration zones (storing units 6; col 4, lines 44-58), wherein the user interface allows a user to select one or more refrigeration zone (42+10 of display means 40; col. 6, line 65 to col. 7 line 9), the method comprising: 
	receiving an activation signal from the user interface via the controller (S41 in Fig. 4; col. 8, lines 18-22); 
	displaying the plurality of independently controllable refrigerator zones on the user interface via the controller (col. 7, lines 6-9); 
	receiving a selection from a refrigeration zone selection input by the user (col. 8, lines 43-45);
	identifying the one or more refrigerator zone from the refrigeration zone selection input (col. 7, lines 6-9; col. 8, lines 43-45);
	displaying a plurality of parameters on the user interface via the controller relevant to the one or more refrigerator zone (col. 5, lines 9-34); 
	identifying the group of the plurality of interior lights in relation to the one or more refrigerator zone selected by the user (col. 7, lines 6-9; col. 8, lines 43-45); 
	controlling the group of the plurality of interior lights within the one or more refrigerator zone via the controller (step S44 in Fig. 4; col. 8, lines 33-37); and 
	controlling an environment of the one or more refrigerator zone via the controller (col. 5, lines 13-18; col. 8, lines 46-51).

	Regarding Claim 14, Cho further discloses wherein receiving the activation signal from the user interface further comprises the user touching a home icon of the user interface (col. 5, lines 44-50; S41 in Fig. 4; col. 8, lines 18-22).

	Regarding Claim 15, Cho further discloses wherein receiving the activation signal from the user interface further comprises the user touching a display of the user interface (col. 5, lines 44-50; S41 in Fig. 4; col. 8, lines 18-22).

	Regarding Claim 16, Cho further discloses wherein controlling the group of the plurality of interior lights within the one or more refrigeration zone further comprises modulating an intensity of the group of the plurality of interior lights so as to visually confirm one or more boundaries of the one or more refrigeration zone (i.e., by flickering the LEDs 44 to confirm refrigeration zone; col. 7, lines 16-24).

	Regarding Claim 17, Cho further discloses wherein controlling the group of the plurality of interior lights within the one or more refrigerator zone further comprises changing a color of the group of the plurality of interior lights so as to visually confirm one or more boundaries of the one or more refrigeration zone (col. 7, lines 25-33).

	Regarding Claim 18, Cho further discloses wherein controlling the group of the plurality of interior lights within the one or more refrigerator zone further comprises adjusting a brightness of the group of the plurality of interior lights so as to visually confirm one or more boundaries of the one or more refrigeration zone (col 7, lines 6-33 and lines 62-66).

	Regarding Claim 19, Cho further discloses wherein controlling the environment of the one or more refrigerator zone further comprises adjusting one or more of a temperature and a humidity level of the environment (by responding to sensors 70; col. 5, lines 9-18).

	Regarding Claim 20, Cho further discloses wherein the group of the plurality of interior lights are disposed around boundaries of each of the one or more refrigeration zone (col. 7, lines 14-24), wherein the groups of the plurality of interior lights may be separately controlled for visually identifying the boundaries of one or more refrigeration zone (i.e., by flickering the LEDs 44 to confirm refrigeration zone; col. 7, lines 16-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,866,171 (“Cho”) in view of U.S. Patent No. 7,959,313 (“Park”).
	Regarding Claim 4, Cho discloses a method of controlling a group of a plurality of interior lights of a refrigerator having a door (Fig. 1; block diagram in Fig. 2; Abstract; col. 4, lines 1-14), a user interface (42+10 of display means 40; col. 6, line 65 to col. 7 line 9) with a controller (80 in Fig. 2; col. 8, lines 1-3) and a plurality of independently controllable refrigeration zones (storing units 6; col 4, lines 44-58), wherein the user interface allows a user to select one or more of the plurality of independently controllable refrigeration zones (42+10 of display means 40; col. 6, line 65 to col. 7 line 9), the method comprising: 
	receiving an activation signal from the user interface via the controller (S41 in Fig. 4; col. 8, lines 18-22); 
	displaying the plurality of independently controllable refrigerator zones on the user interface via the controller (col. 7, lines 6-9); 
	receiving a selection from a refrigeration zone selection input by the user (col. 8, lines 43-45);
	identifying the one or more refrigerator zone from the refrigeration zone selection input (col. 7, lines 6-9; col. 8, lines 43-45);
	displaying a plurality of parameters on the user interface via the controller relevant to the one or more refrigerator zone (col. 5, lines 9-34); 
	identifying the group of the plurality of interior lights in relation to the one or more refrigerator zone selected by the user (col. 7, lines 6-9; col. 8, lines 43-45); 
	controlling the group of the plurality of interior lights within the one or more refrigerator zone via the controller (step S44 in Fig. 4; col. 8, lines 33-37); and 
	controlling an environment of the one or more refrigerator zone via the controller (col. 5, lines 13-18; col. 8, lines 46-51).
	Cho fails to specifically disclose “receiving an open signal from a door switch electrically coupled to the controller in response to the door being in an open position; switching one or more of the group of the plurality of interior lights to an open-nominal lighting condition; and receiving a closed signal from the door switch electronically coupled to the controller in response to the door coupled to the refrigerator being in a closed position; switching the group of the plurality of interior lights to a closed-nominal lighting condition;” that is, a door switch to place the interior lights in two conditions.
	However, Park, in the same field of endeavor teaches “receiving an open signal from a door switch electrically coupled to the controller in response to the door being in an open position; switching one or more of the group of the plurality of interior lights to an open-nominal lighting condition; and receiving a closed signal from the door switch electronically coupled to the controller in response to the door coupled to the refrigerator being in a closed position; switching the group of the plurality of interior lights to a closed-nominal lighting condition;” that is, a door switch to place the interior lights in two conditions (col. 4, lines 4-63; 29 in Fig. 5).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the appliance as disclosed by Cho with a door switch as taught by Park, in order to illuminate the storage chamber to thereby easily take items therefrom or put items therein, as evidenced by Park (col. 1, lines 24-32).

	Regarding Claim 5, Cho further discloses wherein receiving the activation signal from the user interface further comprises the user touching a home icon of the user interface (col. 5, lines 44-50; S41 in Fig. 4; col. 8, lines 18-22).

	Regarding Claim 6, Cho further discloses wherein receiving the activation signal from the user interface further comprises the user touching a display of the user interface (col. 5, lines 44-50; S41 in Fig. 4; col. 8, lines 18-22).

	Regarding Claim 7, Cho further discloses wherein controlling the group of the plurality of interior lights within the one or more refrigeration zone further comprises modulating an intensity of the group of the plurality of interior lights so as to visually confirm one or more boundaries of the one or more refrigeration zone (i.e., by flickering the LEDs 44 to confirm refrigeration zone; col. 7, lines 16-24).

	Regarding Claim 8, Cho further discloses wherein controlling the group of the plurality of interior lights within the one or more refrigerator zone further comprises changing a color of the group of the plurality of interior lights so as to visually confirm one or more boundaries of the one or more refrigeration zone (col. 7, lines 25-33).

	Regarding Claim 9, Cho further discloses wherein controlling the group of the plurality of interior lights within the one or more refrigerator zone further comprises adjusting a brightness of the group of the plurality of interior lights so as to visually confirm one or more boundaries of the one or more refrigeration zone (col 7, lines 6-33 and lines 62-66).

	Regarding Claim 10, Cho further discloses wherein controlling the environment of the one or more refrigeration zone further comprises adjusting a temperature of the environment (by responding to sensors 70; col. 5, lines 9-18).

	Regarding Claim 11, Cho further discloses wherein controlling the environment of the one or more refrigeration zone further comprises changing a function of the environment (by responding to sensors 70; col. 5, lines 9-18).

	Regarding Claim 12, Cho further discloses wherein controlling the environment of the one or more refrigeration zone further comprises adjusting a humidity level of the environment (by responding to sensors 70; col. 5, lines 9-18).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2015/0035432 (“Kendall”) relates to a controlled, dynamic lighting of an interior of an appliance.  See embodiment 16, in particular.
	U.S. Patent Publication No. 2014/0139088 (“Seeley”) relates to transparent touch displays for refrigerator drawers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844